Citation Nr: 9920537	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-27 700	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1937 to 
September 1940, and from December 1942 to March 1946.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1997, at which time it was remanded 
for additional development.  Following the Board's remand, 
the Regional Office (RO), in a rating decision of January 
1999, granted service connection for right ear hearing loss 
and tinnitus.  The sole issue remaining for appellate review 
is that of entitlement to service connection for defective 
hearing in the left ear.


FINDING OF FACT

Chronic defective hearing in the left ear as likely as not 
had its origin during the veteran's period or periods of 
active military service.


CONCLUSION OF LAW

Chronic defective hearing in the left ear was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, he has presented a claim 
which is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

In pertinent part, the veteran in this case argues that, 
while in service, he was exposed to both artillery and 
aircraft noise, as a result of which he has developed a 
chronic hearing loss in his left ear.  In that regard, for 
the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (1998).

In the present case, service medical records are unavailable, 
in that those records were apparently destroyed in a fire at 
the National Personnel Records Center in 1973.  The earliest 
clinical indication of the possible presence of a hearing 
loss in the veteran's left ear is revealed by a VA 
audiometric examination conducted in December 1976, slightly 
more than 30 years following the veteran's final discharge 
from service, at which time there was present a 25-decibel 
threshold at 6,000 Hertz in the veteran's left ear.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  It was, however, 
noted at that time that the veteran's hearing acuity in his 
left ear was "within normal limits."

During the course of VA outpatient treatment in November 
1993, it was noted that the veteran's left ear showed hearing 
within normal limits in the low (frequencies), accompanied by 
a "severe high frequency sensorineural loss."

On subsequent VA audiometric evaluation in April 1994, pure 
tone air conduction threshold levels in the veteran's left 
ear were as follows:  25 decibels at 250 Hertz; 15 decibels 
at 500 Hertz; 15 decibels at 1,000 Hertz; 30 decibels at 
1,500 Hertz; 35 decibels at 2,000 Hertz; 60 decibels at 
3,000 Hertz; 70 decibels at 4,000 Hertz; 75 decibels at 
6,000 Hertz; and 85 decibels at 8,000 Hertz.  Speech 
discrimination ability in the veteran's left ear was 
79 percent.  The pertinent diagnosis was severe sensorineural 
high frequency hearing loss in the left ear.

In December 1998, VA otologic and audiometric examinations 
were undertaken.  At the time of those examinations, the 
veteran stated that, while on active duty in the United 
States Army, he was exposed to "significant noise from guns 
and artillery."  According to the veteran, he "worked mainly 
in artillery around very large guns" (that is, 
105-millimeter Howitzers), and "every time he would use these 
large guns, his ears would ring for at least 24 hours 
afterwards."  The veteran additionally stated that he had had 
some training with mustard gas (a known ototoxic agent).  
Reportedly, the veteran worked in aviation as a parts runner 
from the time he was discharged from the Army in 1946 until 
1950.  At that time, he applied for a job with another 
aviation firm, and was found to have a "significant hearing 
loss" (of which he had previously been unaware) in his right 
ear.

On audiometric examination, pure tone air conduction 
threshold levels in the veteran's left ear were as follows:  
25 decibels at 500 Hertz; 20 decibels at 1,000 Hertz; 
40 decibels at 2,000 Hertz; 55 decibels at 3,000 Hertz; and 
65 decibels at 4,000 Hertz.  Speech discrimination ability in 
the veteran's left ear was 92 percent.  The pertinent 
diagnoses were high frequency neurosensory hearing loss in 
the left ear; and noise-induced hearing loss in the left ear.

Following examination, it was noted that, by history, the 
veteran had experienced "numerous inner ear symptoms while in 
the military."  Additionally noted was exposure to loud 
noise, resulting in tinnitus and equilibrium problems.  
Reportedly, the veteran had been exposed to "nerve agents" 
which were known to produce hearing loss in some individuals.  
In the opinion of the examiner, based upon a review of the 
veteran's history and clinical findings, it was "reasonable 
to conclude" that his neurosensory hearing loss in the right 
ear had been caused by active combat trauma secondary to 
artillery noise.  Further noted was that the "pattern 
of...hearing loss in the left ear was also consistent with 
noise trauma."

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and 
an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

In the present case, there exists no evidence of chronic left 
ear hearing loss in service.  However, as noted above, the 
veteran's service medical records, through no fault of his 
own, are at present unavailable.  While shown no earlier than 
1976, the veteran's left ear hearing loss has on more than 
one occasion been described as "consistent with noise 
trauma."  Indeed, hearing loss in the veteran's right ear 
(for which service connection is already in effect) has been 
attributed to "active combat trauma secondary to artillery 
noise."

Based on the aforementioned, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that his current left ear hearing loss, though first 
documented many years following his discharge, as likely as 
not had its origin during the veteran's active wartime 
service.  Accordingly, a grant of service connection for 
defective hearing in the left ear is in order.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
a personal hearing in September 1995.  Such testimony, in the 
opinion of the Board, is entirely credible and probative as 
regards the issue currently on appeal.




ORDER

Service connection for left ear hearing loss is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

